HonorableF. E. Rightor
Secretary,State Ibard of Registration
   for ProfessionalSugiaeerrr
Auatin, Texas

Doer Mr. Rightor:                    OpinionNo. O-3313
                                     Rea ProfessionalEngineers- lWsidenoQ
                                         requirementsfor registration.

        Your requestfor opinionhas been reoeivedand carefullyconsidered
by this depertient. We quote from your requestas followss

"Section18 of Senate Roll 74, Aots RegularSession,46th Legislature,reads
,+-at'At any time within one (1) y sar after this A.otbecomes effective,upon
duo applicationthereforand the paymentof the registrationfee of Twenty-
five ($25.00)Dollarsfor professionalengineers,the 'Boardshall issue a
oertifioateof registration,  without oral.orwritten examination,to any
professionalengineerwho shall submitevidenceunder oath satisfactoryto
the Boardthat he is of good oharaoter,has been a residentof lhe State
of Texas for at least one (1) year innnediately preoedingthe date of his
application,and was practioingprofessionalengineeringat the time this
Aot became effective,and has had responsibleoharge of work of a character
satisfactoryto the Board.1

"The act beoameeffective&y    28, 1937.

"On April 5, 1938 applicationwas receivedfrom an applicantfor reglstra-
tion under Section18 who set out in his,applicationthat his residence
addresswas Shreveport,Louisiana,where he was employed'bya pipe liner
company.
"To his applicationwas attaoheda 1937 poll tax reoeiptfrom the County of
Uarrison,dated December22, 193'7, which gave . * his residenoePreoinot1
                                              a-
(and Ward 1) in that countyand a residencein the oountg and the oi* of'
five years, he having lived in Texas all his life, twenty-sevenyears.

"This Board, on July 1, 1938, rejectedthe applicationof this appliaent,
the reason being that the aeplicantdid not have his residencein Texas as
per the requirementsof Section19 of the Act governingregistration.

nNow oomes this applicantwith a requestfor-reconsiderationand in a let-
ter requestingreconsideration writes paragraphas follows:
                                                                           c   .




Hon. F. E. Rightor,page 2 (O-3313)



        "'AlthoughI was living in Shreveporton the date of my appli-
oation,I maintainedW legal residenooas Marshall,Texas. There being
a fine point Involvedthere I am not qualifiedto pass on the question,
but I have heretoforeconsideredthat legal residencehad preoedenoeover
aotualresidence. That is why I attacheda photostatjooopy of W Poll
Tax Reoeipt oa the back of ngrapplioation~ Duringny two and a half
yearn in ShreveportI maintainedW Texas citiasnshipby the payment of
Poll Tan.'

"The Boardfinds it is unable to pass on tie applicent*arequestfor reoon-
sidorationwithout an opinionfrom you.

Would you kindly, therefore;adviseus'if tie Board in reconsidering  his
applicationunder Section16 of the Act, may bring its findingon tie
basis that his residenoeis in %rison County,Texas. In faot In order
Matwo may have a clearerunderstandingof the law in the premises,it
ia requestedthat you adviseus a8 to whether or not a man'8 legal reai-
denoe takes preoedenoeover his actualresidence."

       Ths term "residents,like soitiaensand"domioile,*
                                                      is not always
oapableof preoisedefinition,butmay in differentairoumstanoes be used
In differentsenses.

       The followingrule is set out in.19 Corpus Juris 407, Sec. 19,
oonoerningthe effectof absenceon one's home or domicile:

"If a person loaveshis home or domicilefor a temporarypurposewith an
intentionto return,there is no changeof domicile."

       This rule is further substantiated by the case of Sabrieaoet Ux
v. White, 30 Tsx. 585, in which the courtmade the followingsta-temcnt:

"The originaldomioileis not ohangedeven by a long absenceif there is
any intentionof returning.'

       Re quote from conferenceopinionNo. 2977, dated January10, 1936,
AttorneyGoneralReports1934-1936,p. 11, direotedto Dr. H. Y. Ennediot,
as followsr
What is the residencestatus,under thetermsof the statutereferredto
(tuitionfee statute)of studentswho are minor childrenof Amerioantit
iaens who live in h!exico
                        or some other foreigncountry? May these stud-
ents be classifiedas residentsof the foreign countryin which their
parentsare living,or shouldthese studentsbe classifiedas residents
of the speoifiostate in which the parentshad legal residenceat the time
they moved to the foreignoountry? Does the lengthof time the parent
has lived in the foreignoountryhave sz@bsaring on the student'sresi-
dence olassifioation?

"The residencestatusunder the terms of the statutereferredto of
studentswho are minor childrenof Amerioaacitieenswho live in Mexico
--




     Hon. F. E. Rightor,page 3 (O-3313)



     or some other foreign oountryis a faot questiondetetined largelyby
     the intentionof the father of the children. The faot that they are
     livingin ldexioo, in our opinion,would not preventthem from being
     classifiedas residentsof Texas if *hen they moved to Mexioo their in-
     tentionwas to return and they did not abandontheir intentionafter the
     move. The determinationof this questionis largelya matter of faot
     governedw the intentionof the father.ofthe children. The lengthof
     time the parenthas lived in the foreign countrydoes not have any hear-
     ing on the student’6reaidenoequalifloatione.”

             Thus we eee %at a pereon’slegal residenceis gweznbd toga
     large extent by hi8 intention.

             You do not atate In your letterwhether the appllornt*araeidenae
     in Louisianawas temporaryor permanent,  and whether the appliormtlntend-
     ed to return to HarrisonCounty,Texas. However, in view of the faots
     itated and the oontentionof the applicantthat hia legal reaidenoela in
     HarrisonCounty,Texas,a8 showxx,wyour letter,we may ae8umethat his
     resldenoein Louisianawas not permanentand +hat he intendedto return
     to his home in HarrisonCounty,Texas.

             It is our opinion,under the facta statedandasnumed,that appli-
     oant Is a bona fide residentof &rrison County,Teiae, and ie entitled
     to registrationae a professionalengineerunder Seotlon18 of the Aot
     (S.B. 74, 46th Leg.), if other&se qualified.

                                                  Very tily yours

     APPROVEDAPR 10, 1941                     ATTORBEYGENFWL OF TEXAS
     /a/ Qrwer Sel~le
                    r8
     FIRSTASSISM                             @f /8/V&   Jo Fanning
     ATTORNEYGENERAL

                                                    PBn.J. Fanning
                                                         Assistsat
     WJFcGOcegw

     APFSOVED:OPINIONCOMMITTEE
              EXBWBCHAIRMILFI